Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.72 Page1of11

 

AUSA: Eaton P. Brown, " "Telephone: (313) 226-9184
A093 (Rev. 11/13) Search and Seizure Warrant Special Agent: ; Adam Christensen, FBI Telephone: (313) 426.3883
UNITED STATES DISTRICT COURT
for the
- Eastern District of Michigan
In the Matter of the Search of - ) ,

(Briefly describe the properly ta be searched
or identify the person by name and address)

) Case.No. 19-mo-51690-2
the celinlar device assigned call number 734-881-5596 ;
)

To: Any authorized Jaw enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person of property located inthe . " astern District of Michigan ;
(identify the person or describe the property to be searched and give ite location):
See ATTACHMENT A.

I find that the affidavit(s), or any recorded testimony, establish probable cause fo search and seize the person or propetty
described above, and that such search will reveal (identify the parson or deser(h oncrt ; ;

See ATTACHMENT B,

   

| hereby certify that the foregoing is a certified copy
of the original on file in this office.

Clerk, U:S. District Court
Eastern District of Michigan

  

By: Eddrey O. Butts

 

 

. Deputy
YOU ARE COMMANDED to execute this warrant on or before Januaty 28, 2020 (not to exceed 14 days)

Cd in the daytime 6:00 am. to 10:00pm. [YJ] atany timo in the day or night because good cause has beon established,

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the.property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. ‘

"The officer executing this watrant, ot an officer present during the execition of the warrant, Inust prepare an invetitory
as requited by law and promptly retum this wartant and inventory to the presiding United States Magistrate Judge on duty ,
(United States Magistrate Judge)
‘ Mi Pursuattt to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,
-§ 2705 (except for delay of trial), and authorize the officer executing this watrant to delay notice to the persot, wha, of whose
property, will be searched or seized (check the appropriate box)
for 30 days (notto exceed 30) [_Juntit, the facts justifying, the later specific date of

‘

 

 

x
Date andtimeissued: January 15,2020 10:11 am wl by. A
~ Judge's sienature ‘
City and state: Detroit, Michigan . Hon. David R. Grand, _U. §. Magistrate Judge

Printedname and title

 

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.73 Page 2 of 11

A053 (Rey,,11/13) Search and Selzuns Warrant (Page 2)

 

 

 

 

 

‘ Return .
CaseNo: . = | Date and time warrant excauls: ‘Copy of wartant and invenitory left with:
190516902 Uzzlrro IO OAM] "lA

Tnvetitony made in the presence of:
NIA.
Inventory of the property taken and namie of any patson(s) seized:

Us oF Co oe SZNOLATOTL on "teehee a TRL
| Yacasem oh * B30 Seset Steer, | Yessuonta, Kecrtonnt

 

 

Certification

 

®
'

" I declare under penalty of perjury that this inventory is comect ahd was setumed along-with the original warrant to the
designated judge. . .

Executing officer’ eons

owe C26 ed WPecPpAt Aca
Pelatediname and title _

 

 

 

 

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.74 Page 3of11

ATTACHMENT A

 

This warrant authorizes the _ of the electronic investigative technique

described in Attachment B to identity the location of the cellular device assigned.
" phone number (734) 881-5596, whose wireless provider i is AT&T who accepts

legal process at 117 60 U.S. Highway 1, Suite 300, North Palin Beach, FL 33408,

This Warrant also serves as a Pen Reeisieh order under 18 U.S.C. § 3123.
The Court makes the following findings: Andrew J oseph Vinyatd is the person to
whom the pen register or trap and trace device is to be attached/applied and who is
the subject of the criminal investigation; (734) 881-5596 is the phone number to
which the device j is to be attached; and Title 18 U.S. C. §§ 2422(b) and 2251(@) are -
the offenses, or two of the offenses, to vihich information. relates; and

The attorney for the government has certified to this Court that the -
information likely to be obtained by the installation and use of the pen registet or
trap and trace device is relevant to an ongoing criminal investigation by the Federal

Bureau of Investigation,

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.75 Page 4of11

ATTACHMENT B
: Particular Things to Be Seized
- with a Cell Site Simulato# or Wi-Fi Geolocation Device
This, Watrant authorizes the officers to whom it is directad to determine the
location of the target cellular device by collecting and examining:

1. tadio signals emitted by the target cellular device for the purpose of

communicating with cellular infrastructure, including towers that route and

- Connect individual. commiunications; and.

2. tadio signalp emitted by the ape cellular device i in response to sighals sent ,

to it by the officers;

for a period of thirty (30) days, during all times of day and night. This includes
monitoring non-content signaling and routing information, including all non-

constant packet switched data, through ‘the installation and use of a pen register and
trap and trace device pursuant to 18 U.S.C. § 3123 by the Federal Bureau of
Investigation, Because the use of the device, a Cell Site Simulator or Wi-Fi
geolocation device, may fall within the definitions of a “pen register” or 4 “trap
and trace device,” see 18.U.S.C. §'3127(3) & (4), the. application and the Wartant
are desipned to comply with the Pen Register Statute as well as Rule 41, The

. application therefore includes all information required for and serves as a pen

tegister application, 18 U.S.C. § 3123(a); similarly, the warrant therefore includes

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.76 Page5of11

all the information required for and serves as a peat togister order, 18 U.S.C.

§3 123 (b).

This warrant does not authorize the interception of any content (telephone,
text message, or intetnet based). The investigative device may interrupt cellular
service-of phones or other cellular devices within its — vicinity. Any
‘Service dienption to non-target devices will be brief ‘and temporary, and all .
operations will attempt to limit the interference with such devices. In orderto
connect with the Target Cellular Livvice the device may briefly éxchange signals

" with all phones or other cellular devices in its vicinity. These signals may include
cell phone identifiers, The device will not complete a aiinediion with cellular
devices ‘determined not to be the Target Cellular Device, and law enforcement will ;
limit collection of information from devices other than the Target Coltular anias,
To the extent that-any information from a cellular device other fein the Target
Cellular Device is collected by the law enforcement device, law enforcement-will
delete that information, and law enforcement will make no investigative 66 of it-

absent further order of the court, other than distinguishing the Parse: alinlas
Device from all other cellular devices .
The Cont finds reasonable necessity for use of the techniques and collection

. of information described, See 18 U. S.C. § 3103a(b)(2).

 

 
Case 3:19-mc-51690-RHC ECF No.8 filed 02/06/20 PagelD.77 Page 6of11

‘This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of the

information described. See 18 U.S.C. § 3103a(b)(2)

 

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.78 Page 7 of 11

AUSA: EatonP.Brown, Telephone: (313) 226-9184

4

UNITED STATES DISTRICT COURT

Tor the
- Eastera District of Michigan

In the Matter of the Search of x

(Griefly describe the property ta be searched
or identify the person by name and address)

the celinlar device assigned call number 734-881-5596

Case.No, 19-mc-51690-2

SEARCH AND SEIZURE WARRANT
To: Any authorized Jaw enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the . * Bastern District of Michigan i
(identify the person or describe the property to be searched and give its location):
See ATTACHMENT A.

described above, and that such search will reveal (identify the person or dexer(b
See ATTACHMENT B,

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
| hereby certify that the foregoing is a certified copy
of the original on file in this office.

Clerk, U.S. District Court
Eastern District of Michigan

    

By: Eddrey O. Butts
Deputy

YOU ARE COMMANDED to oxecute this watrant on or before ——Januaty 28, 2020 (notio exceed 14 days)
Li in the daytime 6:00 a.m. fo 10:00 p.m. at aby time in the day or night because good cause has been established,

 

 

. Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for theproperty takein to the
person from whom, or from whose pretnises, the property was taken, or leave the copy and receipt at the place wheto the
property was taken. ; .

' ‘The officer executing this watrant, or an officer present during the execistion of the warrant, must prepare an inveritory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judee on du
* (Uitited States Magistrate Judge)
, Ma Pursuant to 18 U.S.C. §3103a(b), I find that immediate notification may have an adverse result Hsted in 18 U.S.C,
-§ 2705 (except for delay of trial), and authorize the officer executing this watrant to delay notice to the person who, or whose
Property, will be searched ox seized (check the appropriate box)
w for 30 days (notto exceed 30) [_Jontit, the facts justifying, the later specific date of

\
Date and time igued: _ January 15,2020 10:11am | Le. A >

~ Judge's signature

City and state: Detroit, Michigan. . Hon. David R. Grand, U.S, isttate Tu
a3 : Printedname and title :

 

°

 

 

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.79° Page 8 of 11

A053 (Rey..11/13) Search and Selaure Warrant (Pago 2)

 

 

 

 

 

‘ Retumn ,
CaseNo:  . _ _ | Date and titte wartant executed: Copy of wattant and inventory left with: .
Wamo-5102 Ui lZic. (RM ABT Gowan Lzone Dewars Crea
Tnveitogy maifo in the pean of: | my
Ne. __!

 

Inventory of the property taken and naris of any petson(s) seized:
Fae Rarerzd AY.~BAC PRP WIECH Conrmagawd . WG GeeeRUL
VANFOUMATEUAS TOLE RL GROS Epon. Wi l2cr. - \lis}zoz0 ALD
CLOLOCATS ON Sprew Pron (\iolzows: — tislzoes

lest CroLocwan Da Yor \ftelzoro - (24 toww

 

Certification

 

©

"I declare under penalty of perjiny that this invento is cortect and 5 ‘ wa re)
desioneted juice ty is onsets ain EET RIE along with the orlginel warrant to the

Dates“ Z{slzoz» | <= ae i

 

Executing officer ‘ssignaturé.

Aran Caresrpnsstys Speez iu Meson
Printed name and title ;

 

 

 

 

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.80 Page 9of11

ATTACHMENT A

This warrant authorizes the use of the electronic investigative technique

 

described j in Attachment B to identify the location of the cellular device assigned.
"phone number (734) 881-5596, whose wireless provider i is AT&T who accepts
legal process at 11760 U.S. Highway 1, Suite 300, North Palin Beach, FL 33408,
This Warrant also serves as a Pen Registet order under 18 U.S.C. § 3123,
The Court makes the following findings: Andrew J oseph Vinyard is the person to
whom the pen register or trap and trace device is to a attached/applied and who is
the subject of the criminal investigation; (734) 881-5596 is the phone number to
which the device is to be attached; and Title 18 U.S. C. §§ 2422(b) and 225 ae are
the offenses, or two of the offenses, to which information. tolates; and.
The attorney for the government. has certified to this Court that the
information likely to be obtained by the installation and use of the pen register or
trap and trace device is relevant to an ongoing ctiminal investigation by the Federal

Bureau of Investigation,

 

 
Case 3:19-mc-51690-RHC ECF No.8 filed 02/06/20 PagelD.81 Page 10of11

Particular Things to Be Seized
from Cell Phone Service Provider

1. Information about the target cell phone and its location, later referred °
to collectively as location information, include all precision location inforthation,
H-911 Phase II data, GPS data, latitude-longitude data, per call measutement data
(PCMD, RTT, True Can, NELOS, or eegnbedl ent and real time cell site .
information for 30 don beginning from the date the warrant was issued, ‘The
information includes monitoring non-content signaling and routing information,
including all non-content packet switched data, through the installation and use of
apen register and. trap and trace device pursuant to 18 U.S.C. § 3123 by the service
provider and the Federal Bureau of Investigation. Because the request for such
location data may include use of a “pen register” or a “trap and trace device,” see
18 U.S.C. § 3127(3) & (4), the application and the warrant are designed to comply
with the Pen Register Statute as well as Rule 41, The application therefore
includes all information required for and serves as 2. pen register application,
18 U.S.C. § 3123(a); similarly, the warrant therefore includes all the information
required for and serves as a pen register order, 18 U.S.C. § 3123(b).

2. To the extent that the information descatbedl is within the possession,
custody, or ponte of the service provider, the service provider is required to

disclose all Jocation information to the government:

 

 
Case 3:19-mc-51690-RHC ECF No. 8 filed 02/06/20 PagelD.82 Page 11o0f11

3. All subscriber, extended subscriber, handset information (including
make and model), and WL-FI MAC address, as well as all technical assistance
necessary to accomplish the collection of the location information unobtrusively ~
and with as little interference as possible. This includes initiating a signal to
determine the location of the target cell phone on the service provider’s network or

. with such other reference points as may be reasonably available and at such
intervals and times directed by the government.

4. Call detail records with cell site location information for voice, SMS,
MMS, and data connections and per call measurement data (PCMD, RTT, True
Call, NELOS, or equivalent) reports from November 1, 2019 to the date the search.
ramets is anthorized, ‘The government shall compensate the service provider for
reasonable expenses incurred in furnishing such facilities or assistance. Any
service provider or representative who gains access to the information in this
warrant shall not disclose the _— of the warrant or investigation unless
ordered to do so by the Court, | 7

5. This warrant does not authorize the seizure of any tangible property.
In approving this warrant, the Court finds reasonable necessity for the seizure of

the information desctibed, See 18 U.S.C. § 3103a(b)(2).

 

 
